Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 22 May 1787
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Grosvenor Square May 22. 1787
          
          I have this moment received your Letter of the 18th.— That Congress will most chearfully allow you Interest for the Money, you may advance, there can be no doubt.— I will come to Amsterdam as soon as possible, but as I cannot shall probably go by Way of Calais, I may be a few days later than you prescribe, but they Shall be, as few as possible.
        